Citation Nr: 1042529	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for residuals of a 
septorhinoplasty.

2.  Entitlement to service connection for residuals of a 
septorhinoplasty with difficulty breathing.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In his October 2007 substantive appeal, the Veteran requested a 
hearing before a member of the Board, but withdrew his request in 
September 2010.

The issues of entitlement to service connection for residuals of 
a septorhinoplasty with difficulty breathing and entitlement to 
service connection for sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1980 RO decision denied entitlement to service 
connection for residuals of a septorhinoplasty; the Veteran did 
not appeal.  

2.  Evidence received since the November 1980 RO decision is new 
and material and the Veteran's claim is reopened.  


CONCLUSIONS OF LAW

1.  The November 1980 RO decision that denied entitlement to 
service connection for residuals of a septorhinoplasty is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2010).

2.  New and material evidence has been received since the 
November 1980 RO decision and the Veteran's claim for entitlement 
to service connection for residuals of a septorhinoplasty with 
breath difficulty is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R.  § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because it found that 
the septorhinoplasty performed in service was merely ameliorative 
care for a pre-existing nasal condition which did not permanently 
aggravate that condition.  Thus, for evidence in this case to be 
considered new and material, the Veteran must show that his pre-
existing nasal disability was permanently aggravated by his 
military service, including by the October 1977 septorhinoplasty 
performed in service.  

The Veteran has testified via several written statements that 
following his surgery, his nasal disability worsened, rather than 
improved, and he had significant difficulty breathing.  

The Veteran is certainly competent to describe symptoms such as 
difficulty breathing as it relates to his nasal disability, and 
solely for the purposes of determining whether or not to reopen 
the Veteran's claim, the Board must assume that the Veteran's 
statements are credible concerning the alleged worsening of his 
nasal disability following his in service surgery.

Additionally, the Veteran has submitted medical records relating 
to a second septorhinoplasty performed in June 1997 at Alvarado 
Hospital Medical Center.  The operative report states that "it 
would appear that the septum had been morselized during the 
previous nasal surgery.  Several of the cartilaginous fragments 
were rotated and turned as much as 90 degrees, so as creating 
very large bulges into the left nostril.  Also there was a 
gnarled curved portion of the quadrilateral cartridge protruding 
into the left nostril and a significant spur on the left side of 
the maxillary crest, again leaning into the left nostril."  

While the Board lacks the medical expertise to properly interpret 
this report, it seems, perhaps arguably, to suggest that the 
Veteran's in service septorhinoplasty was not properly performed, 
though this is not clear (it may be simply a residual of the 
overall problem the first surgery attempted to correct).  

Based on the above, the Board finds that the Veteran has 
presented new and material evidence sufficient to reopen his 
prior claim.  The issue of entitlement to service connection for 
residuals of a septorhinoplasty will be addressed below in the 
Remand portion of this opinion.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal by reopening the Veteran's 
prior claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for residuals 
of a septorhinoplasty is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a septorhinoplasty with difficulty breathing and 
sleep apnea.  

The Veteran has claimed that a nasal condition that pre-existed 
his military service was permanently aggravated by a 
septorhinoplasty performed in October 1977 while the Veteran was 
on active duty.  The Veteran has testified that following his 
surgery, his nasal condition worsened and he had increased 
difficulty breathing, particularly out of the left nostril.  The 
Veteran has also presented evidence that another septorhinoplasty 
was performed by a private doctor in June 1997.  

The operative report from Alvarado Hospital Medical Center states 
that "it would appear that the septum had been morselized during 
the previous nasal surgery.  Several of the cartilaginous 
fragments were rotated and turned as much as 90 degrees, so as 
creating very large bulges into the left nostril.  Also there was 
a gnarled curved portion of the quadrilateral cartridge 
protruding into the left nostril and a significant spur on the 
left side of the maxillary crest, again leaning into the left 
nostril."  

Accordingly, the Board finds that a remand is necessary to afford 
the Veteran a VA examination and medical opinion.  The examiner 
is asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's pre-
existing nasal disability was permanently aggravated by his 
military service, including his October 1977 septorhinoplasty.  

The Veteran has also testified that he had sleep problems in 
service, which resulted in complaints from his shipmates, and 
that he continues to experience disrupted sleep.  While the 
Veteran does not have a current diagnosis of sleep apnea, he does 
have a long history of obstructive nasal problems which were 
present in service and he is certainly competent to describe his 
sleep difficulties, if not diagnose the underlying cause.  
Accordingly, this issue must also be remanded to afford the 
Veteran a VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA 
examination of his nasal condition.  The examiner 
should note any functional impairment caused by the 
Veteran's disability, including a full description of 
the effects of his disability upon his ordinary 
activities, if any.

The VA examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent 
or greater) that the Veteran's nasal disability, which 
pre-existed his military service, was permanently 
aggravated by the Veteran's active military service, 
including an October 1977 septorhinoplasty, beyond the 
natural progression of the Veteran's disability.  

The VA examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent 
or greater) that the Veteran suffers from sleep apnea, 
and if so, whether it is at least as likely as not 
that this disability had onset in service or was 
caused or aggravated by the Veteran's active military 
service.  

The Veteran's claim folder and a copy of this REMAND 
should be furnished to the examiner, who should 
indicate in the examination report that he or she has 
reviewed the claims file.  All findings should be 
described in detail and all necessary diagnostic 
testing performed.

2.  When the development requested has been completed, 
and the RO has ensured compliance with the requested 
action, this case should again be reviewed by the RO 
on the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


